DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In the present Drawing Fig.5, the reference 570 is indicated as “a direction” as described in the present specification, however it is unclear what direction is. Is it a water flow direction or steam flow direction or else? 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claims 8-11, 16, 22, 24 and 21 are objected to because of the following informalities:  
In claim 8-11, 16, and 22: the limitation: "conduit”, should be changed to –L-shaped conduit--.
In claim 24: the limitations: "said vertical arm” and “said horizontal arm" in lines 1-2, should be changed to --the vertical arm-- and --the horizontal arm--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 1-3, the term “substantially”, is indefinite because it is unclear what the degree of substantially vertical? It is suggested the terms “substantially” are removed.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11, 13-14, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 2008/0142510 A1).
	Regarding claim 1, Clark discloses 
A steam generator (lead transfer pipe assembly 10, fig.1) [Par.0038 cited: “…A heated transfer pipe for transporting a flowable material has numerous applications, including use in metal casting, injection molding, drilling rods, steam generators, oil pipes and asphalt machinery…”], comprising: 
an L-shaped conduit (transfer pipe 18, fig.1) for steamable fluid comprising one vertical arm (vertical sections at two ends, fig.1) and one horizontal arm (horizontal section in the middle two ends, fig.1), and 
a heating element (heating coils assembly 40, fig.1) located adjacent and external to said L-shaped conduit (transfer pipe 18), said vertical arm (vertical sections at two ends) being substantially vertical in an operative position of the steam generator (lead transfer pipe assembly 10).

    PNG
    media_image1.png
    376
    631
    media_image1.png
    Greyscale


Regarding claim 2, Clark discloses
the vertical arm (vertical sections at two ends, fig.1) and the horizontal arm (horizontal section in the middle two ends, fig.1) have different lengths, wherein at least one of the vertical arm (vertical sections at two ends) and the horizontal arm (horizontal section in the middle two ends) is filled with steamable fluid in said operative position of the steam generator (lead transfer pipe assembly 10, fig.1).

Regarding claim 3, Clark discloses
the longer arm of said vertical arm (vertical sections at two ends, fig.1) and said horizontal arm (horizontal section in the middle two ends, fig.1) is the one substantially filled with the steamable fluid in said operative position.


Regarding claim 4, Clark discloses
the shorter arm of said vertical arm (vertical sections at two ends, fig.1) and said horizontal arm (horizontal section in the middle two ends, fig.1) is at least partially filled with steamable fluid in said operative position.

Regarding claim 5, Clark discloses
an angle between said vertical (vertical sections at two ends, fig.1) and horizontal arms (horizontal section in the middle two ends, fig.1) is from 90 to 110.

Regarding claim 9, Clark discloses
the conduit (transfer pipe 18, fig.1) is symmetrical about an imaginary vertical plane that passes through a center line of the conduit (transfer pipe 18).

Regarding claim 11, Clark discloses
 	the conduit (transfer pipe 18, fig.1) has an inner profile [inner surface of the transfer pipe 18].

Regarding claim 13, Clark discloses
a support structure (furnace 14 and/or metal casting assembly 16, fig.1) to fix said steam generator (lead transfer pipe assembly 10, fig.1) in said operative position.



Regarding claim 14, Clark discloses
A household appliance comprising the steam generator (lead transfer pipe assembly 10, fig.1) [both furnace 14 and a lead transfer pipe assembly 10 can be used in a household appliance].

Regarding claim 21, Clark discloses
the heating element (heating coils assembly 40, fig.1) is continuous between a first portion thereof that covers the vertical arm (vertical sections at two ends, fig.1) and a second portion thereof that covers the horizontal arm (horizontal section in the middle two ends, fig.1).

Regarding claim 22, Clark discloses
a flow path of the conduit (transfer pipe 18, fig.1) through the vertical arm (vertical sections at two ends, fig.1) and the horizontal arm (horizontal section in the middle two ends, fig.1) thereof has a constant cross- sectional area.

Regarding claim 24, Clark discloses
the vertical arm (vertical sections at two ends, fig.1) and the horizontal arm (horizontal section in the middle two ends, fig.1) forming an angle with one another, said heating element (heating coils assembly 40, fig.1) covering at least partially the vertical arm (vertical sections at two ends) and the horizontal arm (horizontal section in the middle two ends) of the conduit (transfer pipe 18, fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 8, 10, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2008/0142510 A1).
	Clark discloses substantially all the features as set forth above, such as a conduit.

Regarding claim 8, Clark does not disclose the conduit is made of at least one of extruded material and aluminum.

Regarding claim 10, Clark does not disclose the conduit has an inner diameter between 8 and 16 mm.

Regarding claim 16, Clark does not disclose the conduit has an inner diameter between 11 and 13 mm.

Regarding claim 23, Clark does not disclose said angle being 91 to 94.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an L-shaped conduit of Clark, is made of at least one of extruded material and aluminum, has an inner diameter between 8 and 16 mm, and/or 11 and 13 mm, and an angle being 91 to 94, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.




Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2008/0142510 A1) in view of Reichl et al. (US 2013/0202279 A1).
	Regarding claim 26, Clark discloses substantially all the fetaures as set forth in claim 1 above, such as a household appliance comprising a steam generator (lead transfer pipe assembly 10, fig.1) and a cooking cavity (furnace 14, fig.1) [both furnace 14 and a lead transfer pipe assembly 10 can be used in a household appliance]; and L-shaped conduit (transfer pipe 18, fig.1).
However, Clark does not disclose a conduit being in the form of an extrusion having opposing first and second heater conduits running parallel and adjacent to the L-shaped conduit on opposite sides thereof, said heating element being disposed within said first heater conduit, and a further heating element being disposed within said second heater conduit.
Reichl discloses an apparatus (fluid heater 1, fig.1) comprise a conduit (metal pipe 2 and heat-conducting plate 6c, fig.1) being in the form of an extrusion having opposing first and second heater conduits (tubular heating elements 6a and 6b, fig.1) running parallel and adjacent to the conduit (metal pipe 2) on opposite sides thereof, said heating element being disposed within said first heater conduit (tubular heating element 6a), and a further heating element  being disposed within said second heater conduit (tubular heating element 6b).

    PNG
    media_image2.png
    401
    499
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an L-shaped conduit of Clark, being in the form of an extrusion having opposing first and second heater conduits running parallel and adjacent to the L-shaped conduit on opposite sides thereof, said heating element being disposed within said first heater conduit, and a further heating element being disposed within said second heater conduit, as taught by Reichl, in order to a particularly compact fluid heater with a high heating capacity and small dimensions (Par.0001 of Reichl).





Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments in appeal brief, filed on 09/21/2021, with respect to the rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
10/20/2021